Citation Nr: 1809472	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-15 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for residual scarring, status post-testicular surgery.

3.  Entitlement to a rating in excess of 30 percent for carcinoma of the left testicle, status post-radical left inguinal orchiectomy and left testicular prosthetic insertion, with impaired function of the right testis (service-connected testicle disability).  

4.  Entitlement to an effective date earlier than May 26, 2011, for the assignment of a 30 percent rating for service-connected testicle disability.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active military duty from May 1981 to May 1984, January 2003 to July 2003, and May 2006 to April 2009. 

This case is before the Board of Veterans' Appeals (Board) on appeal from notification of rating decisions provided by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in March 2012 and March 2014.

The increased rating for service-connected testicle disability, effective date and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran's sleep apnea is related to his active service.

2.  For the period of the appeal, the Veteran's residual scarring, status post-testicular surgery, has been characterized as linear and tender to palpation, but has not been unstable or deep, has not limited function, and has not been manifested by more than two scars.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

2.  The criteria for a disability rating greater than 10 percent for residual scarring, status post-testicular surgery, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

In light of the favorable determination to grant service connection for sleep apnea, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this matter.

For the rating for service-connected scarring issue decided herein, the Veteran was notified via letter dated in December 2011 of VA's duty to assist him in substantiating his increased rating claim.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and pertinent post-service records (to include VA and private records) have been obtained and associated with the claims file.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was also afforded the appropriate VA examination; the examination report is thorough and adequate, and thus is sufficient to base a decision with regard to the Veteran's claim.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran.

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his sleep apnea had its onset in service and has continued since that time. He asserts that his roommates, wife and children complained about his loud snoring during this time.  See May 2011 claim, and May 2012 correspondence from the Veteran.  A lay statement submitted by the Veteran's daughter in May 2012 describe his longstanding history of loud snoring, gasping for air and choking while sleeping, and daytime sleepiness, during service.

STRs do not reflect a diagnosis of or specific treatment for sleep apnea.  However, a June 2009 STR notes that the Veteran had a workup for chronic obstructive sleep apnea several years ago but the results were inconclusive.  At that time, he reported that he snored loudly and often; he was unsure if he caught his breath.  The treatment provider noted that the Veteran had a deviated septum and had gained 20 pounds recently.  A July 2009 STR notes the Veteran's complaints of middle of the night waking and daytime grogginess; he also complained that he was still waiting for a call to schedule a sleep study.  

That the Veteran has a current diagnosis of sleep apnea is not in dispute.  See April and July 2010 sleep studies.  Thus, the current disability requirement is met.

The record establishes that, since 2010, the Veteran has credibly and consistently maintained that he has had sleep apnea since service.  His statements, as well as those from his daughter who lived with him during his military service, establish continuous and chronic symptoms of sleep apnea since service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, in May 2013, a private physician opined that the Veteran more likely than not suffered from obstructive sleep apnea while in the military.  In support of this assertion, he noted the statements from the Veteran's daughter who witnessed the signs and symptoms consistent with sleep apnea, and the Veteran's reported symptoms while in service.  Consequently, the Board finds that the evidence supports the grant of service connection for sleep apnea. 

The Board acknowledges that a February 2014 VA examiner opined that the Veteran's current sleep apnea was not related to his military service.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard (see Willis v. Derwinski, 1 Vet. App. 66 (1991)); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran and his daughter are both credible to testify as to the onset of his sleep disability and the private physician's May 2013 assessment supports the claim.  Moreover, STRs confirm the Veteran's symptoms of sleep apnea.  

Resolving all doubt in the Veteran's favor, service connection for sleep apnea is granted.  See 38 C.F.R. § 3.102; Gilbert, supra.

Rating for Residual Scarring, Status Post-Testicular Surgery

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is seeking a higher disability rating for his service-connected residual scarring, status post-testicular surgery, which is currently rated as 10 percent disabling under Diagnostic Code 7804.  

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  Scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804 are rated under Diagnostic Code 7805.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.

For one or two scars that are unstable or painful a 10 percent rating is warranted under Diagnostic Code 7804.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118.

Historically, private treatment records show that the Veteran underwent surgery (left thoraco-abdominal-retroperitoneal lymphadenectomy) for testicular cancer in June 1984.  The Veteran was left with two scars on the left abdomen as a result of the surgery.  See February 1998 STR.  He is currently in receipt of a 10 percent rating for the residual scarring.  See April 2011 rating decision.

A claim for increased rating was submitted in May 2011.  Of record is an August 2010 VA examination report.  The Veteran denied any treatment or medication for his surgical scars.  Examination revealed a large scar lateral to the mid abdomen that was numb and tender to the touch and measured 37 centimeters by 1 centimeter.  The scar was linear, regular, hypopigmented and smooth, with no skin breakdown.  The scar was superficial, not deep and there was no limitation of motion, no inflammation, no edema and no keloid formation.   The examiner noted a second scar that measured 8.5 centimeters by .3 centimeters located on the inguinal abdomen.  There was mild tenderness to palpation of the scar.  The scar was linear, regular, hypopigmented and smooth.  There was no skin breakdown.  The scar was superficial, not deep and there was no limitation of motion, no inflammation, no edema and no keloid formation.

A December 2011 VA scars disability benefits questionnaire report notes that the Veteran's surgical scars were not extremely painful.  They were not unstable, with frequent loss of covering of the skin.  The abdominal surgical scarring was described as linear and L-shaped, measuring 50 centimeters by 0.2 centimeters, and approximately 10 square centimeters in area.  The examiner opined that the surgical scarring did not result in any limitation of function.   Moreover, there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms (such as muscle or nerve damage) associated the scarring.  The scarring did not affect the Veteran's ability to work.

Review of the claims file shows that the Veteran has not undergone treatment for the service-connected scarring, nor has he contended otherwise.  In fact, he has made no complaints or allegations as to any symptoms or worsening of symptoms.

Applying the Veteran's symptomatology to the rating criteria, the Board finds that a higher rating is not warranted at any point during the period of the appeal.  In this case, no more than two scars are present.  The service-connected scarring, as noted above, is not both painful and unstable.  There is no associated functional loss, and no other diagnostic code pertaining to scars which could provide a higher disability rating.  Without any medical evidence of greater impairment for the period of the appeal, the claim must be denied. 

A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is granted.

A rating in excess of 10 percent for residual scarring, status post-testicular surgery, is denied.


REMAND

Rating for Service-Connected Testicle Disability

Historically, the Veteran was awarded service connection for residuals of testicular cancer in a January 1986 rating decision.  He maintains that he is entitled to a rating in excess of the currently assigned 30 percent rating for this disability, now characterized as carcinoma of the left testicle, status post-radical left inguinal orchiectomy and left testicular prosthetic insertion, with impaired function of the right testis.

The current 30 percent rating is assigned under Diagnostic Code 7524, for removal of both testis.  See 38 C.F.R. § 4.115b.  This is the maximum rating available under this code.

However, the Board notes that under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

Here, an April 2012 VA urinary tract examination report notes findings of voiding dysfunction (leakage, frequency and obstructed voiding).   There is no medical opinion as to whether these findings are related to the Veteran's service-connected testicle disability.  Moreover, no examination for renal dysfunction was conducted.  On remand, another examination should be scheduled after outstanding treatment records are obtained.

Earlier Effective Date 

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC is furnished.  In essence, the following sequence is required:  There must be a decision by the AOJ; the claimant must timely express disagreement with the decision; VA must respond by issuing a statement of the case (SOC); and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a March 2014 rating decision awarded an increased 30 percent rating for service-connected testicle disability effective May 26, 2011.  In April 2014, the Veteran's attorney filed an NOD with the March 2014 rating decision, asserting that an earlier effective date was warranted for the increased 30 percent rating.  In a May 2016 supplemental SOC (SSOC), the RO found that the "effective date for [the] increased evaluation [was] considered a part of [the Veteran's] pending appeal [for an increased evaluation]," and thus the April 2014 correspondence was "not considered a separate [NOD]."  The Board notes, however, that this is not a case where the Veteran is disagreeing with a staged rating assigned for his service-connected testicle disability.  Rather, the RO has assigned an effective date based on the Veteran's "date of claim," and the Veteran and his attorney assert that a still earlier date is warranted under 38 C.F.R. § 3.157(b)(1).  See April 2014 NOD.  Accordingly, the issue is one of entitlement to an earlier effective date, and not one of an increased rating prior to May 26, 2011, as characterized in the May 2016 SSOC.  The Veteran has not been provided an SOC in response to the April 2014 NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

TDIU

Remand is also required of the claim of entitlement to TDIU because that claim is inextricably intertwined with the increased rating and earlier effective date claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an appropriate SOC to the Veteran in the matter of entitlement to an effective date earlier than May 26, 2011, for the award of an increased 30 percent rating for service-connected testicle disability.  Advise him of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected testicle disability, to include both VA and private records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected testicle disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail. 

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected testicle disability in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The examiner should first conclusively determine whether the Veteran currently manifests any local recurrence or metastasis of the original testicular cancer.  The examiner should further provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria - including, but not limited to, the nature and extent of any renal dysfunction and/or voiding dysfunction, if related to the service-connected disability.

4.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the increased rating and TDIU claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


